NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted April 14, 2010*
                                    Decided April 15, 2010

                                            Before

                               WILLIAM J. BAUER, Circuit Judge

                               RICHARD A. POSNER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No. 10-1325

SYLVESTER THOMAS,                                    Appeal from the United States District
     Plaintiff-Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                            No. 10-C-50

J.B. VAN HOLLEN, et al.,                             William C. Griesbach,
       Defendants-Appellees.                         Judge.



                                          ORDER

       Sylvester Thomas was convicted by a Wisconsin court in 1992 of third-degree sexual
assault. See WIS. STAT. § 940.225. According to Thomas, he was scheduled to be released
from prison on October 14, 2007, but, instead, the state initiated his civil commitment as a
sexually violent person. See id. § 980. Thomas is currently held in the Wisconsin Resource


       *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the appellant’s
brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 10-1325                                                                            Page 2

Center and has filed numerous actions in both federal and state court challenging his
detention. The written decisions from these actions are not in the record, but we know that
Thomas’s civil commitment has not been invalidated. In this latest litigation Thomas is
suing a Wisconsin judge and several clerks of federal and state courts, alleging that they
conspired with the state’s Attorney General and Secretary of the Department of Health
Services to thwart his release from confinement. He brings his latest complaint under 42
U.S.C. § 1983, now arguing that the defendants’ actions violated his Fifth, Eighth, and
Fourteenth Amendment rights. He seeks damages and his release from confinement. The
district court dismissed Thomas’s complaint, reasoning that the lawsuit is barred by Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994), and that the complaint would fail to state a claim
even if Heck did not apply.

        Thomas’s contentions are hard to follow, but it is clear that he wants to be released
from his § 980 confinement. As the district court explained, if Thomas wishes to challenge
the validity of his detention, he must file a petition for writ of habeas corpus. Preiser v.
Rodriguez, 411 U.S. 475, 488-90 (1973). Thomas is already aware of this requirement, and, in
fact, on June 30, 2009, he filed a petition for habeas corpus under 28 U.S.C. § 2254 in which
he challenges his involuntary commitment and advances some of the same arguments that
he makes in this § 1983 action. See Thomas v. Bartow, No. 09-3480 (7th Cir. Mar. 1, 2010).
Thomas cannot sue for damages under § 1983 unless and until his detention has been
declared invalid through the proper channels, and, on that basis, his complaint was
properly dismissed. See Heck, 512 U.S. at 486-87; Huftile v. Miccio-Fonseca, 410 F.3d 1136,
1139-40 (9th Cir. 2005); Nelson v. Murphy, 44 F.3d 497, 502 (7th Cir. 1995).

       Accordingly, we AFFIRM the judgment of the district court.